This appeal was filed in this court on the 16th day of September, 1908. No brief for appellant has been filed in this court. On the 2d day of March, 1909, the attorney for the state filed a motion to dismiss the appeal for want *Page 702 
of prosecution. The case has finally reached us for determination. Under these conditions we can only examine the record for material errors appearing therein.
The information is as follows:
"State of Oklahoma, Caddo County — ss.: In the County Court of Caddo County, State of Oklahoma. State of Oklahoma v. Cory Elerick — ss.: Now comes Theodore Pruett, county attorney, and gives the court to know and be informed that one Cory Elerick, late of the county of Caddo and state of Oklahoma, on the 25th day of March, in the year of our Lord one thousand nine hundred and eight, at and within the said county and state, did then and there intentionally, wilfully, and unlawfully carry and convey certain intoxicating liquors, to wit, one-half pint of whisky, from the building situated on lot twenty-five (25) in block thirty-five (35) in the city of Anadarko in said county and state, to the crossing at Fifth (5th) street and Broadway in said city of Anadarko, a distance of one-half block, the same not being then and there a conveyance of a lawful purchase as authorized by the laws of the state of Oklahoma contrary to the form of the statutes in such cases made and provided, and against the peace and dignity of the state of Oklahoma. Randall Livesay, Deputy County Attorney."
This information was properly verified by the positive oath of O. Draper. This information is sufficient. The instructions gave the defendant the benefit of every legal principle to which he was entitled. In fact they are even more liberal to the defendant than the law required. The evidence was positive and direct, and was not disputed, and conclusively established the guilt of the defendant. The judgment is regular in form. The conviction and sentence is therefore affirmed.
DOYLE and OWEN, JUDGES, concur. *Page 703